DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted July 28, 2022, has been received.  The amendment of claim 1; and cancellation of claims 2-3, 6, is acknowledged.
Allowable Subject Matter
Claims 1, 4-5, and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a piezoelectric actuator having a piezoelectric thin film containing a metal oxide, the metal oxide containing bismuth, potassium, titanium, iron and an element M, the element M being at least one of magnesium and nickel, at least a part of the metal oxide is a tetragonal crystal having a perovskite structure, and a (001) plane of the tetragonal crystal is oriented in a normal direction of a surface of the piezoelectric thin film.
The cited art, U.S. Patent Pub. 2015/0364675 (“Wang”) in view of U.S. Patent Pub. 2009/0273257 (“Ifuku”), further in view of U.S. Patent Pub. 2017/0040523 (“Sakai”), discloses a similar piezoelectric thin film including the specific composition and orientation when incorporated in a piezoelectric actuator.  However, the cited art does not appear to explicitly disclose wherein a three-dimensional coordinate system is composed of 25an X-axis, a Y-axis and a Z-axis; any coordinates in the coordinate system are represented by (X, 63FP19-1195-OOUS-TDK Y, Z); coordinates (x, y, z) in the coordinate system correspond to x, y and z in the chemical formula 1; coordinates A in the coordinate system are (0.300, 0.100, 0.600), 5coordinates B in the coordinate system are (0.450, 0.250, 0.300), coordinates C in the coordinate system are (0.200, 0.500, 0.300), coordinates D in the coordinate system are (0.100, 0.300, 0.600), a triangle coordinate system is a triangle with vertexes at coordinates (1, 0, 0), coordinates (0,1,0), and coordinates (0, 0, 1), X+Y+Z is 1 in the triangle coordinate system, the coordinates (x, y, z,) the coordinates A, the coordinates B, the coordinates C, and the coordinates D are positioned within the triangle coordinate system, and the coordinates (x, y, z) corresponding to z, y, and z in the chemical formula 1 are positioned within a quadrangle with vertexes at the 10coordinates A, the coordinates B, the coordinates C, and the coordinates D, such that the structure and orientation is provided as in the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853